      Case 5:21-cv-00320 Document 43 Filed 07/02/21 Page 1 of 3 PageID #: 180




                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                    AT BECKLEY

 BELLWOOD CORP., et al.,

                  Plaintiffs,
                                                         Civil Action No. 5:21-cv-00320
 v.                                                      Honorable Frank W. Volk, Judge

 CARTER BANK & TRUST, et al.,

                  Defendants.

             DEFENDANTS’ REPLY IN SUPPORT OF THEIR MOTION FOR
                      BIFURCATED RULE 12 BRIEFING

        The Defendants seek bifurcated Rule 12 briefing to separate the procedural issues of

jurisdiction and venue under Rule 12(b)(2) and (3) from the more substantive reasons for dismissal

under Rule 12(b)(6). The procedural matters are threshold, higher-order questions, and the

substantive issues need only be reached by a court with proper jurisdiction and venue. That is, as

the Defendants will demonstrate, the United States District Court for the Western District of

Virginia, pursuant to the Plaintiffs’ own numerous forum-selection clauses. As stated in their

Response, the Plaintiffs do not oppose the bifurcation of the Rule 12(b) briefing.” ECF No. 42 at

2. Instead, they seek an “extension of approximately 30 days” to respond — on top of the 14 days

already provided by the Local Rules. Id. This is the same 45-day deadline on which the Plaintiffs

insisted in discussions with the undersigned, which is over three times the length of the usual

response time. As stated in Defendants’ original Motion, such needless extensions unfairly benefit

debtors in default, like the Plaintiffs.

        Accordingly, the Defendants renew their request for bifurcated Rule 12 briefing, such that

the need to file 12(b)(6) motions is stayed during the pendency of the Defendants’ forthcoming

12(b)(2) and (3) motions. For the reasons set forth here and in Defendants’ initial motion—and in
    Case 5:21-cv-00320 Document 43 Filed 07/02/21 Page 2 of 3 PageID #: 181




light of Plaintiffs’ lack of objections — the Defendants respectfully submit that such briefing will

aid the Court’s consideration of these issues and be an efficient means of proceeding with this

matter.

                                              Respectfully submitted,

                                              CARTER BANK & TRUST, et al.,

                                              By counsel,

                                              /s/ R. Booth Goodwin II
                                              R. Booth Goodwin II (W. Va. Bar No. 7165)
                                              Carrie Goodwin Fenwick (W. Va. Bar No. 7164)
                                              GOODWIN & GOODWIN LLP
                                              300 Summers Street, Suite 1500
                                              Charleston, West Virginia 24328
                                              T: (304) 356-7000
                                              F: (304) 344-9692
                                              rbg@goodwingoodwin.com
                                              cgf@goodwingoodwin.com
                                              Counsel for Defendants




                                                 2
      Case 5:21-cv-00320 Document 43 Filed 07/02/21 Page 3 of 3 PageID #: 182




                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                   AT BECKLEY

 BELLWOOD CORP., et al.,

                 Plaintiffs,
                                                         Civil Action No. 5:21-cv-00320
 v.                                                      Honorable Frank W. Volk, Judge

 CARTER BANK & TRUST, et al.,

                 Defendants.

                               CERTIFICATE OF SERVICE
        I, Carrie Goodwin Fenwick, hereby certify that I served a true and correct copy of the
foregoing Defendants’ Reply in Support of their Motion for Bifurcated Rule 12 Briefing upon
the following counsel of record on July 2, 2021, via the Court’s CM/ECF system.

                  Steven R. Ruby                               H. Rodgin Cohen
                  David R. Pogue                               James L. Bromley
      Carey, Douglas, Kessler, & Ruby, PLLC                   Benjamin S. Beller
             707 Virginia Street, East                    Sullivan & Cromwell, LLP
                 901 Chase Tower                                125 Broad Street
              Charleston, WV 25301                          New York, NY 10004
               sruby@cdkrlaw.com                           cohenhr@sullcrom.com
              dpogue@cdkrlaw.com                           bromleyj@sullcrom.com
               Counsel for Plaintiffs                       bellerb@sullcrom.com
                                                             Counsel for Plaintiffs
               Christopher Schroeck
             Bluestone Resources, Inc.
               302 S. Jefferson Street
                Roanoke, VA 24011
        chris.schroek@bluestone-coal.com
               Counsel for Plaintiffs

                                              /s/ Carrie Goodwin Fenwick
                                              Carrie Goodwin Fenwick (W. Va. Bar No. 7164)




                                                3
